DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/20 has been considered by the examiner.

Allowable Subject Matter
Claims 16-28 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 16 and its dependent claims, the claims recite the details of a lighting system comprising a first luminaire and a second luminaire, each of the first and second luminaires comprising a housing and a lighting unit insertable into and removable from the housing, wherein the housing comprises a radially extending flange around an annular wall, the annular wall protruding in an axial direction around a central axis from a first main face of the radially extending flange, wherein the housing further comprises a clamping arrangement for clamping the housing to a carrier or substrate, the clamping arrangement being removable from the housing, wherein the first luminaire has a first radially extending flange with a first removable portion and the second luminaire has a second radially extending flange with a second removable portion, wherein after removal of said first removable portion and said second removable portion, said first and second radially extending flanges are connectable matching parts, which in mutually connected position form a shared flange.
The closest prior art, Owens [US 2017/0097144] teaches the details of a lighting system with radially extending flanges which are removable, but fails to teach or disclose the details of the second luminaire and the configuration for connecting the luminaires as claimed (similarly, see Herold [US 
Because the prior art of record fails to teach or disclose the details of a lighting system comprising a first luminaire and a second luminaire, each of the first and second luminaires comprising a housing and a lighting unit insertable into and removable from the housing, wherein the housing comprises a radially extending flange around an annular wall, the annular wall protruding in an axial direction around a central axis from a first main face of the radially extending flange, wherein the housing further comprises a clamping arrangement for clamping the housing to a carrier or substrate, the clamping arrangement being removable from the housing, wherein the first luminaire has a first radially extending flange with a first removable portion and the second luminaire has a second radially extending flange with a second removable portion, wherein after removal of said first removable portion and said second removable portion, said first and second radially extending flanges are connectable matching parts, which in mutually connected position form a shared flange, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498.  The examiner can normally be reached on M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875